Citation Nr: 1534164	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-33 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of debt resulting from overpayment of VA compensation benefits in the amount of $1,178, to include the preliminary consideration of the validity of the debt.  

(The issues of entitlement to entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis with degenerative arthritis of the first TMT (tarsometatarsal) and first MTP (metatarsophalangeal) joints, prior to February 12, 2013; entitlement to an initial rating in excess of 10 percent for left foot plantar fasciitis with degenerative arthritis of the first TMT and MTP joints, prior to February 12, 2013; entitlement to a rating in excess of 30 percent for bilateral plantar fasciitis with degenerative arthritis of the first TMT and MTP joints on and after February 12, 2013; entitlement to an increased rating for hydradenitis, left axilla, currently evaluated as 10 percent disabling; and entitlement to a total disability rating based on individual unemployability (TDIU), are the subject of a separate decision.)  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from March 1975 to March 1980.  

These matters come to the Board of Veterans' Appeals (Board) on appeal following a February 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

With respect to the above, and discussed in more detail below, the Veteran has expressed disagreement with the RO's plan to recoup an identified overpayment of compensation benefits.  In doing so, he has challenged the validity of the debt as well as requested waiver of the debt.  The Board notes that the issue of the validity of the debt must be adjudicated by the RO.  The question of waiver is considered by the Committee on Waivers and Compromises (COWC).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a February 2014 letter, the RO notified the Veteran that he had been overpaid $1,178.00 in compensation benefits.  In particular, an audit of the Veteran's benefits had revealed that he had been paid twice in April 2002.  The Veteran was notified that he would be contacted by VA's Debt Management Center (DMC).  In March 6, 2014 and March 8, 2014 statements (VA Form 21-4138) to the RO, the Veteran filed a notice of disagreement (NOD) and alleged that no overpayment had been made.  Furthermore, he requested a waiver of the overpayment.  Later in March 2014, the DMC notified the Veteran that he had been overpaid $1,178.00 in compensation benefits and, as a result, his monthly compensation benefits were to be withheld until that amount was paid back.  The DMC provided the Veteran his appellate rights.  

With respect to the overpayment issue, it is unclear to the Board if further action has been taken by the RO regarding the Veteran's NOD and his challenge of the validity of the debt of $1,178.00.  This includes consideration by the COWC related to the Veteran's waiver request.  

Therefore, on remand, the RO should take appropriate action in response to the Veteran's March 2014 statements and his disagreement (NOD) with the identified debt of $1,178.00, and issue a statement of the case (SOC) on that issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue should be returned to the Board if, after issuance of the SOC, the Veteran perfects an appeal by filing a timely substantive appeal.  Following the RO's determination with respect to the validity of the debt, including an audit of the Veteran's compensation account for the period of the overpayment, identified by the RO as April 2002, the written decision should be forwarded to the COWC.  

Accordingly, the case is REMANDED for the following action:

1.  Set forth in the record a written paid and due audit of the Veteran's compensation account for the period of the overpayment, identified by the RO as April 2002.  This audit should reflect the amount actually paid to the Veteran, as well as the amount properly due.  (Parenthetically, the benefit payment information noted in the February 2014 letter to the Veteran reflects a one-time payment of $1,178.00 in April 2002.  No second payment of $1,178.00 (the basis of the reported overpayment) is shown.  

The audit should also include the amount of the overpayment, if any, that may have been repaid by the Veteran, as well as the terms for withholding monies to satisfy any debt.  A copy of this written audit should be placed in the claims file and another provided to the Veteran and his representative.  

2.  The RO should then review the validity of the debt created by the overpayment and, if the office finds the debt to be valid, prepare a written decision/statement of the case (SOC) justifying the validity of the debt.  See VAOPGCPREC 6-98 (April 24, 1998).  Specifically, the decision should include discussion of the events that led to the creation of the overpayment and an explanation and accounting of the amount of the indebtedness assessed against the Veteran.  

The Veteran should be informed that he must perfect the appeal if he wishes a review by the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, the claim should be returned to the Board for further appellate consideration, as appropriate, and subject to the current appellate procedures.  

3.  Also, a copy of any written decision issued by the RO with regard to the validity of any debt should be reviewed by the Committee on Waivers and Compromises.  

4.  If the RO decision determines the Veteran's debt to be valid, request that the Veteran complete and return a VA Form 5655 (Financial Status Report).  The Veteran should be informed as to the relevancy of financial information in determining claims for waiver of an overpayment.  

5.  Thereafter, the matter of waiver of the debt should be adjudicated.  If the claim is denied, the Veteran should be provided with his appellate rights and an opportunity to appeal any adverse decision.  The Veteran should be informed that he must perfect a timely appeal if he wishes a review by the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


